Citation Nr: 1706932	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for total left knee replacement, post-operative, associated with medical compartment osteoarthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to December 1990 and May 1992 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was before the Board in October 2014, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA treatment records and a VA medical examination.  The requested development was completed and the claim was denied by the Board in a March 2015 decision.  

In June 2015, the Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (CAVC), which issued a Joint Motion for Remand (JMR) in November 2015 that vacated the Board decision and remanded the case to the Board.  The Board remanded the claim for further development in April 2016.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 31, 2011 the Veteran's status post total left knee replacement manifest with severe painful motion.

2. As of August 31, 2011 the Veteran's status post total left knee replacement has manifest with intermediate degrees of residual weakness, pain, and limitation of motion.


CONCLUSIONS OF LAW

1. Prior to August 31, 2011, the criteria for a rating of 60 percent, but no greater, for status post total left knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).

2. The criteria for a disability rating in excess of 30 percent for status post total left knee replacement have not been met as of August 31, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued pre-adjudicatory notice letters dated in August 2007 and March 2010 to the Veteran which met the VCAA notice requirements. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA knee examinations in April 2010, August 2011, May 2012, February 2013, October 2014, and May 2016.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluation

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2016). 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has claimed entitlement to a rating in excess of 30 percent for his left knee, status post total knee replacement.  The current 30 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement.  With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In addition to the 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (other impairment, including recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and (genu recurvatum) evaluate impairment resulting from service connected knee disorders.

Private treatment records show that the Veteran underwent a left total knee joint replacement in October 2007.  The Veteran underwent VA examinations in April 2010, August 2011, May 2012, February 2013, October 2014, and May 2016.  

During the April 2010 examination, the Veteran reported that his left knee causes him pain, decreased mobility, and problems with lifting and carrying.  He reported that he had to quit his job working as a carpenter because of stress placed on bilateral knees climbing up and down ladders and stairs, difficulty getting in and out of squatting and kneeling positions, difficulty with heavy lifting of lumber and supplies.  Kneeling and squatting are challenging; he cannot run; and long distance traveling causes increased pain and stiffness of the knees.  On physical examination, ankylosis was not found.  Left knee flexion was to 100 degrees, and left knee extension was reported as normal.  He was noted to have pain with active motion.  X-ray findings revealed status post left total knee prosthesis placement with satisfactory appearing alignment and position of the prosthetic components, and without radiographic evidence of superimposed infection or loosening.  There were no bumps consistent with Osgood-Schlatter's disease, no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, and no meniscus abnormality.  He reported left knee pain, but without episodes of dislocation, subluxation, locking, effusions, symptoms of inflammation, or incapacitating episodes.  The condition does affect the motion of the joint.  There were no constitutional symptoms of arthritis.  He was able to stand for up to one hour.  He did not report using assistive devices or aids.  Gait was noted to be abnormal.  Bone loss consisting of a 1 inch wedge osteotomy of the left tibia (26 degrees changed to 13 degrees) was noted.  The Veteran reported that he continues to have knee pain with limited range of motion.  He rated the pain intensity as 10/10, described as a constant throbbing localized left knee pain.  The pain is precipitated by physical labor, heavy lifting of over 70 pounds, squatting, and ascending and descending (i.e. climbing stairs/ladders).  The pain is alleviated by heat (i.e. submersion in hot tub for 1 hour twice weekly).

VA treatment record of March 2011 revealed left knee flexion to 70 degrees.  

At an August 2011 Decision Review officer hearing, the Veteran reported that he recently had to leave his job due to impairment caused by his knee.  He cited difficulty doing tile work which required him to be on his knees, difficulty carrying sheetrock or other heavy materials, and difficulty going up and down ladders for fear of falling.  He also stated that a physical therapist recommended that he use a cane but that he had not yet gotten one.  He stated that he wore a brace on both knees.  He stated that his knee "gives way" or "buckles" approximately once per month.  The Veteran testified that after physical activity his knees stiffen up.  He stated that as long as he is physically doing something "it seems to be okay" but that "once I stop moving is when it starts hurting."  He reported that his doctor told him to walk as much as possible, and he tries to walk at least an hour a day.

During the August 2011 examination, the Veteran reported left knee pain and stated that he is limited by his flexion and is less confident on ladders and scaffolding.  He feels he is at risk for falls due to limited flexion on his left knee.  He stated that he can no longer work on his knees or squat.  He reported he does not have left knee pain unless he kneels on the knee.  On physical examination, flexion was limited by pain to 70 degrees.  Extension was within normal limits and was not limited by pain.  No flare-ups were reported.  The examiner assessed the Veteran as having intermediate degrees of residual weakness, pain or limitation of motion due to his left knee replacement.  

At the May 2012 examination, flexion was limited to 85 degrees by pain.  He had no additional loss of range of motion on repetitive use testing.  He reported flare-ups that cause moderate additional limitation.  Again, the examiner endorsed intermediate degrees of residual weakness, pain or limitation of motion due to the left knee replacement.  

During the February 2013 examination, the Veteran complained of knee pain at the anterior lateral aspect for the past 6-7 months with limited range of motion.  He reported that he was currently employed as a carpenter.  Physical examination revealed no effusion, erythema, or warmth.  Flexion was to 77 degrees with pain.  Extension was within normal limits, and without pain.  The examiner endorsed intermediate degrees of residual weakness, pain or limitation of motion due to the left knee replacement.  

He was provided a Board hearing in August 2014.  He reported that he works in the construction field, which requires him to get on his knees.  He stated, "it's a hindrance, but I still can do the work."  He stated that he still has difficulty going up and down ladders.  He stated that he only wears a brace on his right knee, not his left.  He reported he has pain in his knee every day, particularly when he stays in one position for too long.  He explained that as long as he is standing and walking he is fine unless he bumps into something, and then he has pain.
	
During the October 2014 examination, the Veteran reported that he is currently employed as a carpenter.  He again noted the danger of falling due to limited flexion.  It is difficult to stand for long periods due to pain.  He reported that he has difficulty getting up from the floor when his job requires him to lay tile.  A leg length of 2 centimeters was noted.  The examiner noted that the left knee demonstrated less movement than normal, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting.  Physical examination revealed left knee flexion to 70 degrees with pain, and extension within normal limits and without pain.  There was no additional limitation upon repetition.  Instability testing was within normal limits.  The examiner opined that the left knee demonstrates an intermediate degree of residual weakness and pain on limitation of motion. 

On VA examination in May 2016 the Veteran reported constant knee pain with flare-ups.  During flare-ups the Veteran reported difficulty bending his knee.  On range of motion testing the Veteran's flexion was limited to 95 degrees with pain.  After repetitive use testing there was no additional functional loss.  The examiner found that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  The Veteran reported that pain, lack of endurance, and incoordination would significantly limit his functional ability with repeated use over time and during flare-ups.  On muscle strength testing he had no reduction in muscle strength.  Joint stability testing was normal.  The examiner noted the Veteran had pain and a decrease in range of motion as residuals of his 2007 total knee joint replacement and 1989 high tibial osteotomy.

Giving the Veteran the benefit of the doubt, the Board finds that a 60 percent rating, but no greater, is warranted prior to August 31, 2011.  A 60 percent rating is the highest schedular rating under Diagnostic Code 5256.  However, the Board finds a preponderance of the evidence is against a rating in excess of 30 percent as of August 31, 2011.

At his April 2010 VA examination the Veteran reported that he has knee pain of a 10 out of 10 precipitated by physical labor, heavy lifting, squatting and ascending or descending stairs or ladders.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the examination supports that at that time the Veteran's left knee replacement residuals most closely approximated severe painful motion, warranting a 60 percent rating under Diagnostic Code 5055.

However, the evidence indicates a subsequent change in the Veteran's condition such that while he has continued to have knee pain, it cannot be characterized as severe painful motion or weakness.  On VA examination in August 2011, February 2013, and October 2014, VA examiners indicated that the Veteran has "intermediate degrees of residual weakness, pain or limitation of motion."  The May 2016 VA examiner did not check the box for either "intermediate degrees of residual weakness, pain or limitation of motion" or "chronic residuals consisting of severe painful motion or weakness," but rather marked "other," which the examiner described as pain and decrease in range of motion.  Thus, those examinations do not support a rating in excess of 30 percent.

The Veteran's own statements further suggest that his pain does not occur during motion, but rather as a result of a lack of motion.  At his August 2011 decision review officer hearing the Veteran testified that as long as he is physically doing something his knee is okay but starts hurting once he stops moving.  Similarly, at his August 2014 Board hearing the Veteran reported he is fine as long as he is standing and walking, but has pain when he stays in one position for too long.  Thus, his own description of the pain is not that of "severe painful motion" as contemplated by Diagnostic Code 5055.

The Board finds that a preponderance of the evidence supports that the Veteran's left knee residuals approximated no more than an intermediate degree of residual weakness, pain, or limitation of motion as of August 31, 2011, the date of the Veteran's VA examination.

Under DC 5055, the Veteran's condition may be considered by analogy under Diagnostic Codes 5256, 5261, or 5262.  With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 70 degrees, at worst.  Extension was consistently found to 0 degrees.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261. 

In the absence of ankylosis, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  

A separate rating is not warranted under Diagnostic Code 5257, for instability, as stability testing was unremarkable upon examination in August 2011, May 2012, February 2013, October 2014, and May 2016.  The Board puts significant probative weight in the objective testing for lateral instability, and finds it outweighs any lay statements suggesting any type of knee instability that the Veteran may have made.  Additionally, the evidence reflects that the Veteran wears a brace for his right knee, but not his left.  

Because a rating in excess of 30 percent is not available under Diagnostic Codes 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.  In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262.  Finally, the Board notes that the Veteran is already in receipt of a separate disability evaluation for his post-operative left knee scar under Diagnostic Code 7805.

Accordingly, the Board finds that giving him the benefit of the doubt, the Veteran's condition based on his left total knee replacement a warrants a 60 percent rating prior to August 31, 2011, but that his condition does not warrant a disability rating in excess of 30 percent as of August 31, 2011.  

The Board has also considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's knee replacement is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's knee replacement has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  To that end, he has consistently reported knee pain and limitation of motion, which are specifically contemplated by the rating criteria.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent rating, but no greater, is granted for total left knee replacement, post-operative, associated with medical compartment osteoarthritis prior to August 31, 2011, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 30 percent for total left knee replacement, post-operative, associated with medical compartment osteoarthritis as of August 31, 2011 is denied.


REMAND

As the Board has granted a 60 percent rating for the Veteran's left knee disability prior to August 31, 2011 he now has a combined 60 percent rating for the applicable period prior to August 31, 2011.  He other ratings during that period include a 10 percent rating for thoracic spine and lumbar spine disability and noncompensable ratings for residuals of right wrist fracture, appendectomy scar, and left index finger scar.  Therefore, the Veteran does not meet the schedular rating criteria for TDIU for the applicable period prior to August 31, 2011.

From August 31, 2011 to October 27, 2011 the Veteran had a combined rating of 40 percent.  From October 27, 2011 to July 20, 2015 the Veteran had a combined rating of 50 percent.  Therefore, he also does not meet the schedular rating criteria for TDIU for those periods.

Effective July 30, 2015 the Veteran's combined rating increased to 70 percent.  However, the evidence reflects that the Veteran returned to employment in 2012.  
As discussed above, prior to July 30, 2015, the evidence supports that the Veteran was unemployed for a period of time as a result of his knee condition.  However, at no time during the period on appeal prior to July 30, 2015 does the Veteran meet the schedular rating criteria for entitlement to TDIU as his combined rating for his multiple service-connected disabilities was less than 70 percent.

However, even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Board does not have jurisdiction to grant TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2014); see 38 C.F.R. § 4.16 (a) (2016).  

The Board finds there is sufficient evidence to warrant referral of the Veteran's TDIU claim to the Director of Compensation and Pension (C&P) Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU earlier than July 30, 2015, to VA's Director of C&P Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


